DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 08/10/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/10/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claim 1.
Applicant’s amendment left claims 2-6 and 8-9 as originally filed or previously presented.
Claims 1-6 and 8-9 as filed 08/10/2022 are the current claims hereby under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, please change “the posture of a user sitting on the toilet” to read “[[the]] a posture of a user sitting on the medical toilet”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, the generic placeholder “sensor” with the transitional phrase “for” is modified by the functional language “assessing the posture of a user sitting on the toilet”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following rejection is being newly applied which was necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “at least one sensor for assessing the posture of a user sitting on the toilet” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure is providing the function of assessing the posture of a user sitting on the toilet. For example, is the at least one sensor a pressure or load sensor integrated into some aspect of the medical toilet or can the sensor be external to the toilet, such as some type of camera that is located within the same room. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purpose of examination, any sensor that is used for monitoring a posture of a seated user will be interpreted as satisfying the limitation. 
	
	Claims 2-6 and 8-9 are each ultimately dependent upon claim 1, inherit and fail to remedy the described indefiniteness, and are likewise rejection.

The following rejections are being newly applied which was necessitated by amendment.
Claim Rejections - 35 USC § 103 – New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955, previously cited) and in view of Kanazawa (JP 2009-291245 A, previously cited), Sano (US 20190313962 A1, previously cited) and Takaki (US 20190290079 A1).
Regarding Claim 1, Hall ‘955 discloses a medical toilet (Abstract, a medical toilet) comprising: 
a toilet seat (In Fig. 3, sensors 314 and 316 are shown on the seat); 
at least one sensor ([0052], sensors 314 and 316), wherein each of at least one sensor is disposed on or in a surface of the medical toilet (See Fig. 3, and [0052], bioimpedance sensors 314 and 316 are in contact with the individual's skin to collect multiple analyte samples. “In contact with the individual’s skin” occurs while the user is sitting on the surface of the seat); and 
a controller ([0052], processor 210) in electronic connection with the at least one sensor ([0052], All of the health measurement devices communicate the collected data to the processor 210)
However, Hall ‘955 does not explicitly disclose: wherein the at least one sensor is a durometer comprising: an indenter and a spring; wherein each of the at least one durometer is disposed on or in a surface of the medical toilet; wherein the at least one durometer is configured to measure a hardness of a soft tissue, at least one sensor for assessing the posture of a user sitting on the toilet, and a controller in electronic connection with the at least one durometer and containing non-transitory computer readable media, the computer readable media comprising: instructions for storing and analyzing measurements collected by the at least one durometer to determine the hardness of a soft tissue, and instructions for analyzing the collected measurements to provide an indicator of hardness and identify changes in hardness that have occurred over a time that multiple measurements have been collected.
Kanazawa teaches a muscle hardness measurement instrument disposed with a seat ([0001], a muscle hardness measuring device and a seating seat equipped with the muscle hardness measuring device. Kanazawa further suggests that the device can be applied to other seats for seating in [0071]) comprising:
at least one durometer ([0064], muscle hardness measuring member 80 includes a pressing element 82 and a contact element 83), wherein each of the at least one durometer is disposed on or in a surface of the seat ([0062], the muscle hardness measuring member 80 is provided with the seat back frame 81); wherein the at least one durometer is configured to measure a hardness of a soft tissue ([062], measure the muscle hardness of a region), and
a controller ([0020], ECU (Electrical Control Unit) 30) containing non-transitory computer readable media ([0025], ECU 30 includes a microcomputer, and includes, for example, a CPU (Central Processing Unit) and a ROM (Read Only Memory) for storing a control program). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor assembly in the toilet seat as disclosed by Hall ‘955 to include a muscle hardness measuring device as taught by Kanazawa to measure the muscle hardness with high accuracy and less error (Kanazawa [0064]) as well as determine fatigue and stiffness while sitting using a controller (Kanazawa [0065]). 
Kanazawa does not explicitly teach the at least one durometer comprises an indenter, and a spring; at least one sensor for assessing the posture of a user sitting on the toilet; and a controller in electronic connection with the at least one durometer and containing non-transitory computer readable media, the computer readable media comprising: instructions for storing and analyzing measurements collected by the at least one durometer to determine the hardness of a soft tissue, and instructions for analyzing the collected measurements to provide an indicator of hardness and identify changes in hardness that have occurred over a time that multiple measurements have been collected. 
Sano teaches a hardness meter (Abstract, hardness meter) comprising: 
an indenter ([0030], movable portion 15 has a contact portion 20 that is a part pressed against the object 150 to be measured so that the object 150 to be measured is depressed when the hardness is measured (calculated) and a contact surface of a movable portion and an object portion) and a spring ([0029], spring 13); and 
a controller ([0075], microprocessor 23) in electronic connection with the at least one durometer ([0035], information (output signal) on the voltage from the detection circuit 34 (or the rectifier circuit) is introduced into a driving circuit 21 (see FIG. 1) in the hardness calculating device 2 including microprocessor 23, see Fig. 3); and 
containing non-transitory computer readable media ([0065], the storage unit 24, which is means for storing various kinds of information, is achieved by, for example, a RAM (Random Access Memory), a ROM (Read Only Memory), and an HDD (Hard Disk Drive)), the non-transitory computer readable media comprising:
instructions for storing and analyzing measurements ([0049], A database of the above-described correspondence table is preliminarily made and stored as a database 1001 in, for example, the storage unit 24. The hardness estimating portion 234 refers the database 1001 to convert the pressure obtained from the voltage and pressure conversion unit 233 into the hardness) collected by the at least one durometer to determine the hardness of a soft tissue ([0038], in a memory (not illustrated) in the hardness calculating device 2, various programs stored in the storage unit 24 are deployed. The microprocessor 23 executes the program loaded into the memory to perform predetermined process and calculation. From [0049], hardness estimating portion 234 refers the database 1001 to convert the pressure obtained from the voltage and pressure conversion unit 233 into the hardness), and 
instructions for analyzing the collected measurements to provide an indicator of hardness ([0066], display unit 26 displays the estimated hardness obtained by the hardness estimating portion 234) and identify changes in hardness that have occurred over a time that multiple measurements have been collected ([0078], comparison with past hardness or hardness map is ensured to evaluate therapy effect of, for example, acupuncture and moxibustion or massage (Step S11) and Figs. 13B and 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness meter taught by Kanazawa to include an indenter and a spring as taught by Sano to measure the estimate the hardness from only an output value of the pressure sensor without depending on a strength of compression by an operator (Sano [0008]) and to modify the controller disclosed by Hall ‘955 to further storing an analyze the data to determine and provide a measure of hardness as taught by Sano to provide the information for display (Sano [0066]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller disclosed by Hall ‘955 to include instructions to identify changes in hardness that have occurred over a time that multiple measurements have been collected as taught by Sano to evaluate therapeutic effect on the hardness of the soft tissue. One of ordinary skill in the art would recognize that applying the known feature of a durometer including an indenter and spring as taught by Sano to the non-descript muscle hardness meter of Kanazawa would yield only the predictable result of measuring a hardness value. One of ordinary skill in the art would recognize that applying the known technique of using a controller to analyze and provide data for display as taught by Sano to the system disclosed by Hall ‘955 would yield only the predictable resulting of allowing the user to visualize their test results and monitor the data over time. 
	However, Sano does not teach at least one sensor for assessing the posture of a user sitting on the toilet.
Takaki teaches a toilet seat containing sensors (Abstract) comprising: at least one sensor ([0083], load sensors 20a to 20d) for assessing the posture of a user sitting on the toilet ([0083], posture measurement part 40 measures the seated posture based on the detection results of the load sensors 20a to 20d). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toilet system including  plurality of sensors, potentially including pressure sensors (Hall ‘955 [0016]  and [0052]), to include load sensors for assessing the posture of the user on the toilet as taught by Takaki to suppress measurement error based on changes in posture on the user (Takaki [0161]).
	
Regarding Claim 4, Hall ‘955 further discloses wherein the surface of the medical toilet comprises a surface of the toilet seat (See Fig. 3, sensors as disposed in surface of toilet seat). 

Regarding Claim 9, Sano further teaches wherein the indenter is the shape of either a rod (See Fig. 2, moveable portion is in the shape of a rod) or a pointed cone. One of ordinary skill in the art would recognize that the selection of the shape of the tip is a mere design choice meant to optimize performance of the device that would be obvious to make from the standardized selection of durometer tips. 
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), Sano (US 20190313962 A1, previously cited), and Takaki (US 20190290079 A1) as applied to claim 1 above, and further in view of Hall ‘956 (US 20170251996 A1, previously cited).
Regarding Claim 2, Kanazawa further teaches wherein the at least one durometer consists of a plurality of durometers (See Fig. 6, two muscle hardness measuring devices are shown). One of ordinary skill in the art would recognize that using multipole sensors allows for the simultaneous measurement at different locations as highlighted by Hall ‘956 ([0048]-[0049]).

Regarding Claim 3, modified Hall ‘955 teaches the medical toilet of claim 2 as described above, and Hall ‘955 discloses wherein the surface of the medical toilet comprises a surface of the toilet seat (See Fig. 3, sensors as disposed in surface of toilet seat), and wherein the plurality of sensors is disposed on the surface of the toilet seat (See Fig. 3). 
While Hall ‘955 does not explicitly disclose that durometers are the sensors disposed within the surface of the toilet seat, Hall ‘955 suggests a plurality of different sensors in [0016] which are all used to measure some value from a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toilet seat disclosed by Hall ‘955 including integrated sensors to include the muscle harness measuring device as taught by Kanazawa to measure the muscle hardness with high accuracy and less error (Kanazawa [0064]) as well as determine fatigue and stiffness from sitting over time (Kanazawa [0065]). One of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system based on the desired location of the measurements as the function of each sensor does not change as the position is changed. 

Regarding Claim 5, modified Hall ‘955 teaches the medical toilet of claim 1 as described above.
However, modified Hall ‘955 does not teach the system further comprising a toilet lid, wherein the surface of the medical toilet comprises a surface of the toilet lid. 
Hall ‘956 teaches a medical toilet (Abstract, medical toilet) comprising a toilet lid ([0049], FIG. 6 illustrates toilet lid 600), wherein a surface of the medical toilet comprising sensors is the toilet lid ([0049], illustrates toilet lid 600 which includes stethoscope probes 620, 630, 640, and 650). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hall ‘955, Kanazawa, and Sano including durometers in a surface of a medical toilet to include the same sensors in the toilet lid as taught by Hall ‘956 to take measurements from multiple different location simultaneously (Hall ‘956 [0049]). One of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system based on the desired location of the measurements as the function of each sensor does not change as the position is changed. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), Sano (US 20190313962 A1, previously cited), and Takaki (US 20190290079 A1) as applied to claim 1 above, and further in view of Periyasamy (Investigation of Shore meter in assessing foot sole hardness in patients with diabetes mellitus - a pilot study, previously cited).
Regarding Claim 6, modified Hall ‘955 teaches the medical toilet of claim 1, and Hall ‘955 further discloses a foot scale ([0052], a scale 305).
However, Hall ‘955 does not explicitly disclose wherein the surface of the medical toilet comprises a surface of the foot scale. 
Periyasamy teaches a method wherein a durometer is used on the soles of subject’s feet (Measurement of Hardness of foot sole using Shore meter, Shore meter is pressed perpendicular to the surface of the foot sole areas of both the feet as shown). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot scale disclosed by Hall ‘955 to include a durometer for measuring hardness from the bottom of the feet as taught by Periyasamy to identify a key risk factor for the development of foot pressure ulcers in patients with diabetes (Periyasamy Discussion). One of ordinary skill in the art would recognize that the placement of the sensors within the medical toilet system would constitute a mere design choice that would be obvious to optimize performance of the system as the function of each sensor does not change as the position is changed. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), Sano (US 20190313962 A1, previously cited), and Takaki (US 20190290079 A1) as applied to claim 1 above, and further in view of Merkel (Validity, reliability, and feasibility of durometer measurements of scleroderma skin disease in a multicenter treatment trial, previously cited).
Regarding Claim 8, Modified Hall ‘955 teaches the medical toilet of claim 1 as described above.
However, modified does not explicitly teach wherein the at least one durometer is configured to measure the hardness of the soft tissue using one or more of the following list of durometer scales: Shore 00, Shore A, and Shore D. 
Merkel teaches a method of determining skin hardness using a durometer configured to measure the hardness of the soft tissue using one or more of the following list of durometer scales: Shore 00, Shore A, and Shore D (Durometer skin hardness scores, Durometer measurements were made using a handheld digital durometer (Rex Gauge Type OO; Rex Gauge Durometer, Buffalo Grove, IL) with a continuous scale measured in standard durometer units). One of ordinary skill in the art would recognize that the durometer scales and standardized and selecting a scale is a mere design choice that would be obvious to make to optimize performance based on the hardness of the surface being measured. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791                                                                                                                                                                                         






/RENE T TOWA/               Primary Examiner, Art Unit 3791